Citation Nr: 1712020	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  16-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal (GI) cancer, to include intestinal blockages, as secondary to asbestos exposure.

2.  Entitlement to service connection for residuals of brain surgery for a brain tumor, as secondary to asbestos exposure.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In July 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

As noted by the Board in July 2016, the Veteran expressed an interest in May 2015 in claiming service connection for impotency and skin cancer.  As the issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  Further, effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  VA now requires that claims be made on a specific claim form prescribed by the Secretary, which is available at the local RO or online at www.ebenefits.va.gov.


FINDINGS OF FACT

1.  Cancer of the GI system was not incurred during service, is not attributable to service, and did not manifest within one year of the Veteran's discharge from active duty in November 1945.    

2.  Residuals of brain surgery were not incurred during service, are not attributable to service, and did not manifest within one year of the Veteran's discharge from active duty in November 1945.    



CONCLUSIONS OF LAW

1.  Cancer of the GI system was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Residuals of brain surgery were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In correspondence to the Veteran dated from December 2014, the AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in Supplemental Statements of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  The Board finds the examination reports are adequate for adjudication of these claims.  The examiners had access to and reviewed the claims file and provided opinions as to the etiology of the Veteran's cancer and brain tumor.  The etiology opinions were supported by adequate rationales.  The examiner also addressed the treatise evidence which supports the Veteran's claim.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred GI cancer and a brain tumor as the result of exposure to asbestos during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as cancer are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for claims from veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015) (M21).  Claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and (2) a diagnosed disability that has been associated with in-service asbestos exposure.  Occupational exposure is the most common cause of asbestosis, but the disorder can have other causes.  Id.   

The M21 provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard work, and others.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  This evidence indicates that the Veteran has had surgery for GI cancer and a brain tumor, and was exposed to asbestos during service, as he has claimed.  

The record contains no medical evidence documenting surgeries for GI cancer and a brain tumor.  The AOJ requested such information from the Veteran, and requested that he authorize VA to obtain that information on his behalf pursuant to an executed VA Form 21-4142.  The Veteran did not respond to these requests, however.  Nevertheless, the Board finds his reports of surgery in the 1980s and 1990s to be credible.  Specifically, he states that, in 1988, he underwent "complete colostomy surgery" and in 1999 underwent "brain tumor surgery[.]"  As a layperson, the Veteran is not capable of diagnosing himself with GI cancer or with a brain tumor.  But he is competent to report what a physician informed him regarding disability, diagnosis, and treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In multiple statements of record, the Veteran described the earlier diseases, and the surgery and treatment he underwent for them.  The Board finds his reports credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  As such, the evidence supports his claim to having had surgery for GI cancer and a brain tumor.    

The evidence also indicates exposure to asbestos during service.  The record establishes that the Veteran served on active duty aboard a naval vessel during World War II.  No evidence directly links the Veteran to asbestos during this service.  However, service personnel records (SPRs) show the Veteran's primary occupational specialty as Gunners Mate, which indicates that he likely handled heated materials during service.  This inference corroborates the Veteran's lay assertion that he used asbestos gloves to handle hot weapons and shell casings.  Thus, the evidence of record does not preponderate against his assertion that he was exposed to asbestos during naval service.  38 C.F.R. § 3.102.

The preponderance of the evidence indicates, however, that the Veteran's cancer and brain tumor did not begin during service or within the first year of service, and that the cancer and tumor are not otherwise related to the asbestos exposure during World War II.  The Veteran's STRs are negative for GI or brain disability.  The November 1945 separation report of medical examination found the Veteran's GI and neurological system to be normal.  And VA medical evidence dated in 1947 and 1954 is negative for GI and brain disability.  Thus, the record contains no evidence dated between November 1945 and November 1946 - within the first year of discharge from service - indicating GI or brain disability.  Indeed, the earliest post-service medical evidence indicating any potential GI or brain disability is found in December 2009 private treatment records noting GI surgery, while the lay evidence indicates onset of problems in 1988.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Thus, no evidence dated between November 1945 and 1988 indicates that the Veteran then had chronic brain or GI disability.  The preponderance of the evidence indicates that, for approximately 43 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  In sum, the claimed disorders were not noted during service or within one year of separation, and the Veteran did not manifest symptoms of either disorder during such time period.  

Further, the preponderance of the medical nexus evidence indicates that neither disorder is due to service.  The record contains opinions from a private treating physician and from two VA examiners.  The private physician, a dermatologist, generally supported the claims in an October 2015 letter.  The physician noted the Veteran's history with GI cancer and a brain tumor, and with skin cancer, and stated, "[p]lease consider his asbestos exposure as contributing to his cancers."  Insofar as this statement is written by a treating physician, the statement is of value.  However, on the issues before the Board, it is of limited probative value - the statement cannot be construed as a statement of probability.  The physician merely indicates that a medical nexus is possible.  Nowhere in the statements is it indicated that a relationship is either likely or probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

The Board also notes that the Veteran submitted articles into the record in support of his claims.  The articles address the relationship between asbestos exposure and disease.  None of these articles is of probative value here, however.  Though each article adds substance to the Veteran's assertions, none addresses the Veteran's case specifically.  The articles are therefore insufficient to establish the element of medical nexus evidence here.  Sacks v. West, 11 Vet. App. 314 (1998).  The articles were also addressed by the VA examiner who found that, while the articles provide some support for the claim, the majority of the other articles which addressed the issue weighed against the Veteran's clam.  

By contrast, VA opinions provided in September 2016 and February 2017 are of probative value.  In the September 2016 opinion, the examiner noted the lack of medical evidence in the claims file documenting diagnosis of GI cancer.  But the examiner also noted the Veteran's reported history, and stated that the "following opinion is provided based on the ... assumption that the reported diagnosis of colorectal cancer is accurate."  The examiner then discussed that colon cancer was the most commonly diagnosed cancer for men.  The examiner noted several factors that could lead to such cancer, but stated that asbestos exposure was not among them.  The examiner noted that asbestos exposure is "best known to cause a spectrum of pulmonary disorders such as Asbestosis, Pleural disease (focal and diffuse benign pleural plaques) and non-small cell and small cell carcinoma of the lung" and malignant mesothelioma.  The examiner then concluded that, based on the cited medical facts, it was unlikely that "exposure to asbestos has contributed to his carrying diagnosis of colon cancer and colostomy placement."  This examiner also indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  As the opinion is based on the evidence of record and is explained, the Board finds it of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The February 2017 VA examiner addressed the issues of GI cancer and of brain tumor.  The examiner stated that, "the medical literature does not clearly support asbestos exposure as a cause or risk factor for colon cancer.  It is not a risk factor for brain cancer."  The examiner further stated that, while "a few studies have found a slight increase in risk" regarding colorectal cancer and asbestos, "many more have not."  The examiner then concluded that it was unlikely that "colorectal cancer and/or brain cancer are related to asbestos exposure."  The Board finds this opinion of probative value as well.  Although the examiner did not examine the Veteran personally, the examiner indicated a review of the claims file, to include the earlier VA report and the private dermatologist's letter, and a review of the relevant medical literature.  Further, the examiner explained the opinion.  See Bloom, supra.  

In weighing the evidence here, the Board has assessed the M21's acknowledgement that asbestos exposure could potentially result in tumors and cancer of the GI tract.  This acknowledgement is of limited evidentiary value in this particular case, however, inasmuch as it, as with the articles submitted into evidence, does not directly address the Veteran's case.  The two VA examiners did directly address this particular case, and did provide clear findings against the claims.  Indeed, as discussed earlier, the entirety of the evidence tends to support the two VA examiners' opinions.  

In assessing the Veteran's service connection claims, the Board has considered the lay assertions of record from the Veteran.  As noted earlier, he is competent to report observable symptoms such as sickness, and to report his medical history regarding brain and GI disability.  See Jandreau, supra.  However, on the issue of whether service caused or aggravated GI cancer and a brain tumor, the medical evidence is more credible.  And the medical evidence preponderates against the notion that GI cancer and a brain tumor developed within a year of discharge from service, or were incurred during service as the result of asbestos exposure during service.  Such disorders are internal pathologies beyond a lay witness's capacity to determine etiology.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the far more probative objective record, and the detailed and persuasive findings by the neutral VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the lay assertions regarding the development of GI cancer and a brain tumor.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for GI cancer, to include intestinal blockages, is denied.   

Entitlement to service connection for residuals of brain surgery for a brain tumor is denied.  



____________________________________________
GLENN A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


